ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
	A call was placed to Patrick Smith to set up the interview under the AFCP 2.0 program, but no response was received by the Office.

Response to Amendment
	The proposed amendment will be entered as it does not materially alter the scope of the claim.  The claims are rejected in the same manner as in the Final Rejection mailed May 24, 2022.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that there is no teaching to use both the phenol formaldehyde resin and lignin-phenol-formaldehyde resin of Kouisini et al. together is not persuasive.  Kouisini et al. teaches the adhesive can comprising “a phenol-formaldehyde adhesive polymer and/or lignin-phenol-formaldehyde adhesive polymer reinforced with carbon black” (¶0001).  Kouisini et al. teaches clearly teaches an embodiment where the two resins are used together.  As such, the applicant’s argument that it would not be obvious to combine the two references goes against the clear teaching of Kouisini et al.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767